Citation Nr: 0946983	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-10 662	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right medial meniscectomy with 
chondromalacia prior to January 26, 2007, and in excess of 20 
percent thereafter.

2.  Entitlement to service connection for a left foot 
neuroma.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 
1990.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied the benefits 
sought on appeal, as well service connection for 
posttraumatic stress disorder (PTSD) and a rating in excess 
of 10 percent for postoperative residuals of a right medial 
meniscectomy with chondromalacia.  The Veteran appealed the 
denials and a statement of the case (SOC) was issued in 
October 2005.  The Veteran perfected his appeals in March 
2006.  38 C.F.R. § 20.302(b).  During the pendency of the 
appeal, the RO awarded an increased 20 percent rating for the 
right knee effective from January 26, 2007.   

The RO awarded service connection for PTSD in a July 2008 
rating decision.  As such, there no longer remains a claim in 
controversy.  However, the Veteran filed a notice of 
disagreement (NOD) with the initial 30 percent evaluation 
assigned effective January 2005.  An SOC was issued in 
September 2008.  The Veteran did not perfect an appeal and 
thus, the matter is no longer in appellate status.  Id. 

The Board notes the RO additionally denied a claim under the 
provisions of 38 U.S.C.A. § 1151 for a heart condition due to 
medication.  The Veteran appealed that denial and an SOC was 
issued in October 2006.   Prior to perfecting his appeal, the 
Veteran withdrew the claim.  See VA Form 21-4138 dated in 
October 2006.  As such, that claim is also no longer in 
appellate status.  

The claims pertaining to the left foot and low back were 
previously before the Board in December 2008, wherein the 
matters were remanded to satisfy an outstanding hearing 
request. The Veteran presented testimony before the Board in 
April 2009.  The transcript has been obtained and associated 
with the claims file.  

The claims have been recharacterized as they appear on the 
cover page.  During the pendency of the appeal, jurisdiction 
was transferred to the Seattle, Washington, RO.

In November 2007 and May 2008, the Veteran filed claims for a 
total disability evaluation due to individual unemployability 
and service connection for left knee, depression, and left 
hip disabilities.  The Board finds that these matters have 
not been adjudicated by the RO and hence, are not properly 
before the Board at this time.  As such, the matters are 
hereby referred to the RO for appropriate action once the 
claims file is received back at the RO.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The claims for a left foot neuroma and low back disability 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1984 to October 1990.  

2.  At the April 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his claim of entitlement to an evaluation in excess 
of 10 percent for postoperative residuals of a right medial 
meniscectomy with chondromalacia prior to January 26, 2007, 
and in excess of 20 percent thereafter.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an 
evaluation in excess of 10 percent for postoperative 
residuals of a right medial meniscectomy with chondromalacia 
prior to January 26, 2007, and in excess of 20 percent 
thereafter,   by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  Id.

In the present case, at the April 2009 Board hearing, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew his claim of entitlement to an evaluation in excess 
of 10 percent for postoperative residuals of a right medial 
meniscectomy with chondromalacia prior to January 26, 2007, 
and in excess of 20 percent thereafter.  Hence, there remain 
no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for postoperative residuals of a right medial 
meniscectomy with chondromalacia prior to January 26, 2007, 
and in excess of 20 percent thereafter, is dismissed




REMAND

The Veteran has filed claims of entitlement to service 
connection for a left foot neuroma and a low back disability.  
During the April 2009 Board hearing, the Veteran clarified 
that the claimed disorders were secondary to the service 
connected postoperative residuals of a right medial 
meniscectomy with chondromalacia.  BVA Transcript at 3.  A 
determination has been made that additional evidentiary 
development is necessary prior to rendering a determination 
on the merits of the claims.  Accordingly, further appellate 
consideration will be deferred on these claims and remanded 
for action as described below.

First, the Board notes that while there was a passing mention 
in the September 2008 supplemental statement of the case 
(SSOC) that the foot and back disorders were not caused by a 
service connected disability, the claims have not been 
developed and/or adjudicated on a secondary basis.  Pursuant 
to 38 C.F.R. § 3.310, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  On remand, the RO should ensure 
that all notice and due process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) and 38 C.F.R. § 
3.159(b), (c) (2009), with respect to the Veteran's claims on 
a secondary causation basis.  The RO should also give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  

Next, it appears that the Veteran is currently appealing the 
denial of Social Security Administration (SSA) disability 
benefits.  While the Veteran's representative has argued 
these records are  not pertinent, the Board would note that 
one of the disabilities for which benefits were sought was 
the low back.  In the case of a claim for disability 
compensation, the duty to assist by VA shall include 
obtaining relevant records held by any Federal department or 
agency the Veteran adequately identifies.  38 U.S.C.A. 
§ 5103A (c)(3).  Thus, efforts should be made to obtain SSA 
records, to include any underlying treatment records utilized 
in reaching a determination to award/deny disability 
benefits. 

Further, a Remand is necessary in order to afford the Veteran 
a VA examination.  38 U.S.C.A. § 5103A.  As noted above, the 
Veteran maintains that his left foot and low back 
disabilities are the result of the service-connected right 
knee disorder.  VA outpatient treatment records show 
treatment for a left foot neuroma and lumbar spinal stenosis 
and degenerative disc disease (DDD).  In various entries, the 
Veteran reported the onset of foot and back pain following 
the in-service knee injury and resulting operations.  The 
Board can not ascertain whether the claimed disorders are 
secondary to the service connected right knee disorder 
without a VA examination. 
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Finally, any ongoing VA medical records dated subsequent to 
September 2008 pertinent to the issues should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notice 
and due process requirements are met 
under 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002) and 38 C.F.R. § 3.159(b), (c) 
(2009), with respect to the claims of 
entitlement to a left foot neuroma and 
low back disability as secondary to the 
service-connected postoperative residuals 
of a right medial meniscectomy with 
chondromalacia.  The RO should give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  

2.  The RO should obtain records from the 
Puget Sound VA Medical Center dated from 
September 2008 to the present.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  The RO should obtain all records from 
the Social Security Administration, to 
include all awards/denials of disability 
compensation and any underlying records 
used in reaching the determination.

4.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for an appropriate VA 
examination to ascertain the current 
nature and etiology of the claimed left 
foot neuroma and low back disorder.  The 
Veteran's claims folder and a copy of 
this Remand must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
and Remand was reviewed.  All indicated 
studies should be performed, to include 
any x-rays or magnetic resonance imaging 
studies.  The examiner should provide (1) 
the diagnosis for the left foot and low 
back disabilities and (2) an opinion as 
to whether it is a least as likely as not 
(50% or greater) that any currently 
diagnosed left foot and low back 
disabilities, are proximately due to or 
the result of the service connected 
postoperative residuals of a right medial 
meniscectomy with chondromalacia.  All 
rationale for any opinions expressed must 
be provided.   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


